TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00409-CR







Aubrey Cooley, Appellant



v.



The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY


NO. 46,827, HONORABLE LINDA A. RODRIGUEZ, JUDGE PRESIDING






PER CURIAM

A jury found appellant guilty of driving while intoxicated.  Tex. Penal Code Ann. § 49.04
(West 1994 & Supp. 1997).  The county court at law assessed punishment at incarceration for 180 days
and a $550 fine, suspended imposition of sentence, and placed appellant on community supervision.

There is no reporter's record.  In his motion to withdraw, which was granted, appellant's
retained attorney stated that appellant failed to pay for the reporter's record.  There is no indication of
indigence in the clerk's record.  Appellant failed to respond to the Clerk's notices.  We conclude that the
reporter's record was not filed due to appellant's fault.  Tex. R. App. P. 37.3(c)(2).  We further conclude
that appellant is not indigent and has failed to make the necessary arrangements for filing a brief.  Tex. R.
App. P. 38.8(b)(4).

We have reviewed the clerk's record and find no fundamental error or other matter that
should be considered in the interest of justice.  The judgment of conviction is affirmed.



Before Chief Justice Carroll, Justices Jones and Kidd

Affirmed

Filed:   December 4, 1997

Do Not Publish